I think that we ought to pass upon the issue as to whether or not the salesmen enjoy freedom from the plaintiff's control. That issue is one of serious consequence to the parties, and both ask in good faith for a decision upon it by this court. The facts are virtually free from dispute.
The majority decline to pass upon the issue just stated because the defendant has not entered findings upon that issue in a controverted matter, and because the statute says:
    "The findings of the commission as to the facts if supported by evidence * * * shall be conclusive."
The issue as to whether or not the salesmen are subject to the plaintiff's control is one of the two issues determinative of the defendant's jurisdiction over the plaintiff. If a purported employer is subject to the commission's jurisdiction, then the commission can exercise great control over him. For instance, it can inspect his books, write rules which he must obey, summon him to hearings, remand him to the courts for the fixing of a penalty if he disregards its orders, and enter findings of fact that even a court cannot disregard if they are supported by evidence. But the plaintiff challenges the defendant's jurisdiction and claims that he is not under the act. Crowell v. Benson, 285 U.S. 22,76 L. Ed. 598, 52 S. Ct. 285, holds that when an administrative agency's jurisdiction is challenged, the courts must arrive at their own conclusions upon the jurisdictional facts independent of the findings made by the administrative body. That decision stands unreversed. We are bound by it.
I dissent. *Page 121